Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 1 of 17




                    EXHIBIT A
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 2 of 17




                                           fEfmTEMENTAG,FSEMEfiT




                                                        RccirB,lr

                   A. PBGC ls a wholly ovrncd Unlted Shles govffnmenr corpomtion Brd agency
          errrblirhed undcrZ9 U,S,C. [ 130{l) lo cdmininer tho persion plar rorminriion insurancc
          proltur crcttrd by filh lV of thc Emplolc Rdir6.dlont lnaomt Seourity Act of I g74, ac
          rmendd, 29 U.$.C. $S l r0 I "l 461 (20t 2' Supp. ll 20 I {XIEE!841.

                 F. SBWrc spiltsorud lhe Eber Brs. wlnr & Liguor Gorp. Rctircncnr Phn ([re
          '?!O'1, whlEt ira skrgF cnploycrdetined lenetit pnsion phn uoverod by titlc lV of ERI5A,

                  C,   of Ebcr Bros,, Ebcr Mcbo, nrd Ebcr.gl $,elundcr@rnrnon coilrol witlr
                        Eash
         EBWLC         od ws $fintorsfEBWl.C{e "oonrollcd gouy' rviihin O* mcaning of29 U,S;C.
         g l30l{uXl4)on,{prll3O10lCI (all oflfic ftr,e8oing; collectivolywilh EBWLG thc "Ebt"b&
         9,g.nrolled: Grouo    Menburl).
                  D. Olr May l l. 20lS, PBCC filcd u mmphlntagrinst EtlVLC, tlra Flan'r qdmidlnraror,
         in          Staic3, Dirt ict,Cotrt for 0re W€ltpm'Distdcr of ilew VoIk to i?rmirutc the Plsn, to
              fie Unikd
         coublkh Aprll 3O t010. rstho Plsd'slomlmllon ddo undrrZ9 U.S.C $ 1348. andh hsvc
         PBGC rppointcd ls tha sHutory lrurrce of &c Phn.

                  E. OnJrnrnrytgn20ld,theUnitodStilGsDhlticlCo0nforlhrW?6tcmDlslrictofNew
         Yorkcntand     otr ordor gnnllnB all ofthp rsliofPBGc soughq tonnimtiug the Plan, sening rho
         Plrn's tormination datc as April 30, ?010 (drc Tqnbglhn !!dtet), and appolntins, PBGC rs
         stitritory lmsttc ofltc PJan,

                   F, Upon tennjflation olthe Pls'l,' cach Eber Bffi, Chnkollcd Oroup Mcmber bccarne
         .iointly rnd rcverslly liabh ,for all liaDilltias under Titlc lV of ERISA in coffigction wilh llra
          Plmrg icrmlnation inaluding un&ndcd borolil liibilitlcq dus ald uhpaid Flan contribulions,
          pronlums, aud lntcrtsl on eqch ofthc.foregoing touling$7.985.6?0 as ofAirgurr 31. 2016 (ilra
         a!!tsglis4lries'l
                G. On Moreh 3 l, ?01 6 the Prrties fltffid lilo t lolling agrccmcn t (the "Jbllilg
         rlsrcsmcnt)"tollinBtlre runnlng ofall relcvard llmiluionsperiods ud ethcrtlme+md
         dcfcru€ vith Espact tp ilre TirrF IV Lirbilitier ud rny and all licns thercfor, to allow the Partix
         mDra timc lo nqgollqte a rtsolution of dre Tltle W Liabilillcs $ithout rtsorring to furttcr
         litigailon.




                                                                                                 EB-000 1767   1
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 3 of 17




                 H, On June 16 !0 I 6, lhl Partfrls ampn&d tc Tolling Agrconeat lo,ottsnd thc
          fortcrmcc poliod ad corr.spondlng tolllug pcrlod (gudr tdllsg porlod, $ so ficldcdi Sie
          '&btIgl!!0&&dgC! tharaln to allowrhcPartlcr rdditlonrl:tlnrstd rugdti!(e r Egoludpn ofitrc.
          Tlda lV Lirbilitics u'ilhour:$sorting to frrrthw lhlgrtlon,

                   I.ThsPstiEswcreunrblctorclch,anagaementlsFrctfta.rslllogptriodottpindon
          Jull 31,2016,

                   ,.
                    On Augu$ 4 20I d PBGC perftc{cd shlulory li?[l und$ 29 U.S.C, I l36E.grinst
          the€ber Broo, Conrolh.d 6r-oap mcmbcr h thc nnorrnt of $2;18ru00 (Oe "StgBdrd LlSsS'},

                   K. on Srpnmb€t 13,2016, PSOC timcly fftd rcomplrlm in the Unitcd sttbs Distiicl
          Coun forth! Dbtrlat ofConrrectlcut (tlig"!dl*lln &nIIElIl') to elltct:fte Tide lV
          Liabilitic.r and to enforgc thg R€eordod Licnr,

                   L.   EBlVl.,C and l\dr, Eber acknowlcdgc ttnt i,lr. Eber is n prnlolprnl in rlc Plai.

                   M. On the drtc hcrpof, Mr, Bbar is e mqiodty orvnrr of EBWLC xlthlu tho tncaning of
         19C-F.R.       $4Mr.2"
                   N.   Oa tbe Ttrmhafon,Drtc, Mrs. Eb6rr4r, lnd continucs to bc* Mr" Etar's lugnl
         3p0u9e-

                   O. Tle Title lV Lhbllltlcs cx*rd fu rum
         rndtft avaluo ofbGnsllB to which,tts Mr.Et,cr                                        rlieFlui
                 Tha Pulies hfirc rtaqhed snundrntandirtg lo *ttle0rrTl{clv Lisbilltiet andreoid           ttr
         coit of ftr?ihcr lltigr{on rrrd lccodlngly ngrc as follonn

             L   Cash P6y!l.ud. Vilbtr 0rrss dr1r aflerthe Eltectlve Datq tlc Ets Bm3. Cohmlled
         6rcup Membcn shdl pey s2,000,000 in cadr (fl'a "5e[l$&$!ggy&S1'to PBGC by wirr
         trglcflf in aocodancr witlr lhc ingln atlonrrfilchld hcrao t}Erhibit,A, Elbcr-Cl[ shall oonflnn
         pEymeil and providc tlooudcnlrry lvidfis ofitc Scltlamrnt Payncni vh omail to
         Amadpr,Dorrlrca@nbqc,eov and Gran,Clrirtolhgr@pbtc, p6?.

            2. Bcnc$ ElcctlQ!" Wlthln         drrco dayc aficrtc
                                                              Effectivc Dilc, {d Mn Eb$ sltdl €lpct ro
         forgp receipt   olall linurc tarelil popnntstowhich  hcle cntlllpd undgr$e Plsn and:fmm
         FBCC, punuant lo 29 &F.R g {041,4(d) ond Swtion D"l of PBGG Opcrating Policy 6;G2 (an
         "gge1igtr't) l'shg thc form arbchcd heruo as F,x[&lrn; {b) Mrs. Ebcr siall coluenr,ro tlic
         Elccrlon ln writin& with i(r consent wiuci$d,by enouryp$blio tthc'gcn&$) utingrhe foiln
         nrtiched hlrElo rr E4!!hi!&; end {c} Mr. Pbcr rhrtl dclivcrthe El?ction ud ha Conscol ro
         PBCC;




                                                            g




                                                                                                   EB-00017672
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 4 of 17




               3' utithdrglrrAl ofcolhcrlon copntsirl. upon conlirmation ofrcoelpl oftDs sdrlctllcnr
            Ftyntong thc Elcation and tlrc Consent, PBGC drall, os roon as reasiine bly praaicob6, wlthdraw
           the Cbllcstion Complaintwithout pnjudicc,

               4. wi.tltdraw0lpf RWqgcd Liens, Upon the orouncncs ofrhe Relcas,c Ds!6(ss deliled
          bclow), thc accuriry intcmstmd tlcn of lho PBGC in thearseB of orch of ha Ebur contr,ollcd
          Gortp,MlrnEcrs shttl nutomdtlctlly hrmlnato artd bc rct.assd and thc PBGC shall ar roon al
          nrsonably pincd?thlo rltcrlhe Rilesso Dat!, filc notices wltrdnwing and othcnrise conllrmlng
          lhc tlarsc olllrc'Rcrordcd l,icns, and eny and rll oocr llcns widr rcspct to fitlo{y Llabilirlcs
          oftha EhlrConrolled Group Mcmbm, rrd ukcall rctionsand filcdl nrceosuyand
          rppropriato docomeirts end iretononk io cfiect orch wifidrawal rnd r*lcasa

              5. ,8clcrss. On ltc drtc 9l drys after PBGC'g rweilt ofrha Serlemrnt Pay,rncnl snd fie
          Ehctlon and Conecoq if uo badarrptcy pditipD irs bsrn lilcd by orrgainrr thopqor oftho
          Scllsmcnt Prymcnt prlor to sucb&& (ouchdnt!, lfnnyr s*hfring rhir conditio-A tfp "g4gg
          EgQ} PBGC will be detmedto irve uncondl$onstly and,irrwocably mlescd EBWIf and dl
          sth*EhrBros, Ooilrolld Oroup Mourbcn ftom thc Titlc IY Liabilitica, But notwittstanding
          an5dhing in Sir Agrcunsnt lo the cbnfilrjL nothlng in thie Agrccmenr re lcrlqr erry Dcrson ot
          emfty frum my tiobilltytrnderTitle I ofERlSAnand PBGC exprcsslyrdningaryEnd rll chirns
          uith tespoct to snsh llrtle I liebllily.

             6. Q$lrinrtcd rglltt$ Ng
               _                         Tm*&s.d pqFruS.gs g$tfftclivo [rqg, Thc ildning of6ny
          od alt rypligbte stuUtcl of llmitrtiom, inclcdhg, rvi0rout limltaioD, 2g U.$.c. gI FOI(cXri)
          rnd 1368(dX2), wih rcspEct ro nelloru hy PE@ rgainrt EBWLC or any crher Ebrr Broa
          Gontlullcd Greup Mornto to onforcc,and colloot the Titlc IV Lhbllitisc or tq cnfor$ ary
         slatutory llcns ir hffcby tollcd rurtil tlta Rolaso Dete (0rc "Add[b!4Llqllh&Ieflgll rnd
         togGth$ u/ith thc PriorTolllqPedo4 the     Tdliaslsw),           Neirhcr EBWLC nor uy otftcr
         Eb€r Bros, Con[ollcd Croup Member may uco thc Toltiog Period or any porrion thererrf to !$cn
         or rcly on ttc deftnsc of s strhlc of llrrilationa 0!c docrincs ol weiwr, hche, or cstoppcl, or
         ffry othq dostdne nr dsftnsc corrtihting an ovoldancc of PBGC's clllmr wlth raspEc! to rhc
         Titlc IV Llabllltt$ or any strutory llari that h b&sd on the llme wirhln wlrlch rush acrlon was
         comnrorced' $i'PBGC (any of0c fongoin& s TEEEBSXSIIPSf$9S'). Erch Eber Bms .
         Controllcd 6roup Mernber acknowlcdge rnd rgrcce ttrat ss of tfto Efhlvo Datc, ir docs not
         hnvl myTine.BascdDofcneE, Tteprovirionr of ltls Scation 6 arr continuing trd,will rrurvivc
         ftc lcrminalion ofihls Agrranrent.

              7. Govcminn lanq. Erccpl ro sny axr4tlt prcernlted by fedenl law, thc lswg of,the sutr of
         Comcoticul (without giving efred lo ils pdnclples of conlliolr of law) govnrn all moncrs relatlnt
         to ftir Agrcancnr BgchParty (a) eon$GnB ro fic c!(clurivejuridhtlon oflhc U,$, District
         Courl fortho Dlsnlct ofColuutbla atd lts rppcltcc couni for rll mffiE?i rclitlnB to ftl$
         Agrcenag p) consanb &rt &ry rrrion or proc*dlng nlating to this Agrcrnem moy be brought
         in any ruch courq aad (o) waivcs uy obJeotlon rhel lt rnry now or hercoftor haye io tho y€rue;f
         ln;r ruch aclion orppctcding in ruch cosn ortiat rffh rotion or procc€dingwar brought in an
         Ingonvarinnt court fid agG€s rot to plcad or olnim lhc samo.




                                                        3




                                                                                             E8-0001 7673
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 5 of 17




                8.                                                                           thir Agraencm
                                                       antllEard               bctwccn tlrc Penics wlth rcsgcc!
                                             and lhtrraln                                            otisr-r
          brhvcend're Partios wllh rcwirrt to sucli mfBErs,

            9; AncndBcnls, TiisAgl"Bmcmtnrynotb?tllsridrflnendrd,nBodilled,ororhenrrlre
          dmngd ln any rusprcl s*c?ptby Nn insbomenl'in teming nxceilhd by tho Frrty to bc charged
          llprgby.

              l0.Excantion:Dllivere, ThfuA$lenG1ttmaybeerecutcdinonoornorecounterprrtord
          by   diftr!il
                      Plnicn ol,scpudc counlsrprrt$ erA of which wlll bc deemcd m origlnd. but all of
          which logclhcrwill colctiluts srg ud,ilrc,srmo ln$rurnant. Drlivcry of rn e,reouad countcrpqil
          by omrilcd PDF llla(to WcndyEbrratvrobc.r@rlocum$idson$,6om brthc EbcrPrrtlq to
          Dnslrca Arnedor atrmador.dorinr@pbgc.gov forFBGC) will bc cqurlly g3rffeotive bs dGtiv6ry
          ofrn orlglndl oxccurcd oountsrpat

                                                        lhls AgrE{rnent

                                                                                                           ln any
                                                                                               torrwitsaltt
                                                                               lhctconomic   arrd   lcgd


               l2L   f*ngrggtb!. Tts  lrnguagc used ln thfu$pccmcnr wlll be dccned ro bc thu larguogc
         Ehosar    thc P.fftlcs tg rxprica$ rhcir muhil inlcot, tltd no rulo ofrtri* cohctr{ctlon *ill bc,
                     !y
         apglicd agdnst my Farry. Nor will my rulc ofcouln sllon hqt lbvors c nfi-drafurnn bc
         rpplicd. ArufcrcnccroanyibtrtBwillb.dccmldlhotorfertoallrulcsandrcgrlallons
         pmnulgatdund$thcrtrlute,unlcsrlhc,00fia$f!$dri3olhcrwise.                 llnhssrpocific*lly
         othenvlso proyidcd or thp contort olhenrisc roquinq tle singular lneludg the pltlr-{l rnd lhE
         plurrl tha slngub4 lhe word "orl ls docrud to lncludc tnd/otri tho words "lnaluding';
         "insludes', rhd 'includc' aru dccmd b ba followcd by thc rvodr '\r,ithout limitationl tlra
         wofdg "hQru'rn", nurcofl,
                                   rhereby", lhff{rnder',
                                                          "hercwithi'. and words of sirnilar import nfer
         k this Atrp!fiorrt rs r whols and ool to aly Fanic{lu nbdivislorr unless expcscly so limited:
         tndrcErcnctcls:cstionsorc)ahibilrrrctblhOissf&isAgrc*ncnt,         Hcodingsinlhis
         Agrlsn6[t srq hgluded for ocnvcnlcncc ol rplbnircp only rlld do ngt coaniutc a prrt ofthis
         Agrccrncnt br aoy otncr purporc"

               13. Noticcs,   All notkq, damads. trrrlruction!, &d                                       or
         p€rmlBpd undcr                      to                             beln                    tlliorive
                                                  by
                             Unleca othenriseryealfiod:in r Noliccscnt or                                     thc
                      pmui$lon! of this Soc,tioo, Nollc* nust bG Bcnl to thc Parlics a9 indicated belosn




                                                             4




                                                                                                    E8-0001 7674
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 6 of 17




              ln thc carsofcrchEbor?rrry,       c
                    Wcndy Ebcr
                    6U6r.€onrEctiBur;.LLC
                    (dVo.Slwum &$oru)
                    30Goporotc Drivc
                    Nort$Hawn, CT064lts
                    webcr@slccu mandsonl.com

              h    tho case   olP8@ro:
                   Pension EensfitOuaranry.{linondon
                   Ofic€ of thc Chicf Counscl
                   Anr: Desl$eM.idnador
                   1200 K StreefNW, suitq340
                   $'roblnglon, D,C. 2000t,4026
                   aruadorJcsirt@pbgogov

             t4.                    ggch PBty
         Agr.cfirnt
         Ag#srml       on,beholf   of{he          ,whon he or lhe hra rlgned.

             15.AdvlqeofCoupsfl. &oh Fafiy nprxcntEmdw$rr.nr b thc.ollw Fartiasthlt tt has
         bcon rcpnsorrtod ud advised by couriscl or lns had firll opportunity to he rcF$cotod md
         rdvirad by counrel $,ith rcspoct to lhir Agrclmcnt and rlt mrUcrrcovrfed by L

             t 6, No Thld.fenvJ-cnqffgrf,rlqi T,trlsAgcrmcnt fu ttirtrd€d to bc nrd is for ttre rolq urd
         trcludva bcnqlit of llr Penlcc srd lhllr rteplcdvs srcessrin rnd udgnr, Nqthlng ctprcsiod
         ffrnartlonGd:ln orr be impliod ftom fiisAgr€rrncntglvx,aly.dicrpenon orcntityury&grl
         orequitrbte right,    uno{y.   or olaimagdinstlh! Fartilr undoror'in,rcspactof   tiic Atficueir],

               I?, CoEts, Faoh Pury shrll,bou its own aosts oad atpcnscq, lnaluding anonFy$! &s$ in"
         conncodon     wl0 thc prcpantion, orccution, and dollvcry ofrhb Agr*rnol and in onneotion
         trilfi orc gon$drmstiol of fiG tlinliorions sltefipll0ed harcby.

            Il{ wnT{ESS wBBFlo4 rts              Pailles have l*€quted lhh Agrepmpnt balow.




                                                           f
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 7 of 17




          BSEINbROS,       & CO,,INc.

          8y;         !UrAd/4 ?l^.._
                 Namc Wen{yEUcr
                 Title; Authsrlecd S iSnctart


          DE&R EAO$' TVINts          & LIQIIORCOIPi
          BY:         lilw$r^        ?bn
                 Naina WcnSEb*
                 llilo:   Authorizrd Signntoty


         EDSR,EROS.       Wl}Ip      *   LIQUO& l!4ETROrrNs,

         Blv          h   ),"   rfrn     1.htt'
                Nrnici:xfondyfbor
                Tnlul Auhorizcd$tgiatory


         ennn'C0nil[ffl         CIJT"I,LC {il/b/r Slorura,il Sou)

         Bll:

                Tltlc:


         l.E$'MfrBEEE
         $i94arurc;             h6-d*
         $LLEN EBEn                                 tr:
                           '.   ':   't i'..-, '   ,_(rq
         Siqnrturc:
         -:-


                                                        d




                                                                    EB-0001 7676
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 8 of 17




    FENsioN       nb cu                       e            *gr0lt,
    Eyl.




    sFlRDBOg. ft'GQa[SC.
    .$y;




    ElFn.BnPs; $miE'         &      eriOn e$IsP,
    By;
            Nofiiei" Wendy'Eber'
            Titler Authoriz*d $ignatort'


    EBER sBS$;,wux$:&.xrtrQllofi             [S'IllOr ffsf   .

    Fyi




    IBER.CONNECTICUT' Ll.G '(rl/bJr $Jocqm l& $o$)

    Byr
            Name; WindyBber
            Titler,{{xthprJaed'   $i$6tary


    X;SSIEB'sSEn

    $lgiatriro:




                                                       6
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 9 of 17




                                                              nii(FfBrra

                IIAI{SFER INSTRUCTIONS -                  $tate Strcsl Essk & Tturt   (#3t0l}
        CAIUI




                     AEootntN€ngi


                                     nlrnrild'F8OC


                     DdortotB                         TDtFmclb!nluc
                     connaluSaduo! otil! wl]t
                     lltbtErtontlrt b.tln}!Dd,
                     lo   tD!ftD tls anmnr,       ne&cotold   l!   cii[t8
                     P[gg.rtlf     prlor   ao   llr drh




                                                                                         EB-00017678
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 10 of 17




                                                                     EXHIBITB

                                     E:T.BryNN IPJFORGO RECEIPIT OF PBI{$[9N                            BENFff
                 I, l&strr         Etr,     En the   100% of tbo lssued and ouebuding vodng dotl
                                                     Dqio4y oxlffi of
       tf   EbEr Bros. Wlns &,Llqrnt Ccry. (tte }&u@duS$DossBt'),      wtich d all rclev&t ri"'e{
       agotsorEdttcEb6rEro*.I9iire&UqnorCotp.Re&emcqtPlan(tle'Elnl")' linalsoa
       padlcipEtrrltr es             Pbu. Pumllnt        to ?9   c.F.R !4o4l.rl?(d), section D.l of FBGG operatlqg,
       Polisy 6.d;2, {Dd rbe Scubeont Agt€rNuent, €trtcrivo                           ruft ,ary ?{.      2{}1?, bctrvcnn    tb h*iou
       DalfitGmrufyOoqnrradon,fteOontrib't'rng$Fonro4                                     EberBroe, &Co.' Iqo".EDerBmt,
       Wile & Eiqmt llfelro, hc. Eba€ooncctiruLLlX dft/a Slocum & Sols, Ellen Ebe, and
       s:BcU,I brnDyfrrgorocoiptofalt fthrt! prl,npra of fts bgosfit to rvhiah Isneilitbd,ttDds!
       fu Arn         BDd    Aou PBGC. bcginriug oa ftp dr& of tbis                    slet{on      ! uldcletrod thal I urry not
       'rcvokg tbieelpcdo0,



              Slgnattrro;                   ffih- 52*                              hral   Fcbarsy.l{,201?
                                     l.cscr   EbCr




                       L EUcn Sbo'i srtr        manid    to   rcrr   Ebcri   ft.   m.Jority   oqa* ofdre. conhibuting sponror.
             tsane0nt btrrylpou$!,rrrbovg.€lrctioE td
                                                  forgo''criptofrll lbtnro pyms'dsofiho benefltto
             whir*thci$lotitbd&tdrilrfplnnard:fronFBGGbsrinnirronthodgcofrhlrclccriou I
             urderrtsrd thll         lmryilot rttphe {iigcollsnt rdftai l wllt            not be endded to any   g'n'ivfi
             beneft   e fioln      tDo   Phn in ths owrt I arnaile 6y Tousa

            Sosiitsca$ilyNufbu:
            $pouscts        fttl   neruc   tpr&*)l'M
            spousc'sSignrtunr.                        &',*,.tli-rn*tt4-
            -Drrci                                   reantaryg!",lotz



                                                     -




                                                                                                                   EB-0001 7679
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 11 of 17




              t F?   t
                    t, []dV lt{dl| rqftttlstqo    f{
                 igurroo ltorrrt 14. prffltfltE
                         istdstttlltrtrt
              ttor           i$ltiltma
                     ilIrtn.rd                AiltoH
                         tilqt8ll,lf,[t!!!,

                                                                     tu;du.wpquum{pr




          a

                                                       f,fi8rEtffi
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 12 of 17




       CONI'IDSNTI4},


               INDEIyTNIFICATION AGREEMENT dared as af FcUruarv2t aOl T fthis sAme€msnd'l.
       belrvcen PENSION BENSFIT GUARANIY CORPORATION (EPE6E"), airA                        Iffili
       f'EEgt'l and, sollcctivcty, tbc "&4igs").
              Ra&rence is made b thc Senlement Ageoment dated ss of Februory .?:01?, betwcDn
       PBGC and Eber ond th6 other parlies signabry thereto (the "Se$lgtrctrq,4kteerng$'), Unless
       othenviso dsfined hctoln, dofined tems uscd heroin will hivc the mornings ass@Edtheitto irr the
       Se$lernent Agrcement,

               I   .   lndemniffcrtion. In consideratlon ofthe covcnants, rcpresentations and wunantios
       of IBCC sel forlh horcin and in thc Satlemmt Agrccrnent, Ebcr agirees to indemni& and hold
       tprmless PBGC fq'any Loss inouned by PBGC, For purpdses of th-is Agreernent,i'Ldsso neans
       all or rnyponion ofthe $2,000,000 in casb paid to PBOC bythepayorof tlre Settlernent Paynont
       purEusnt to Smtion I of the Settlenent Agreement that is recovercd from PBOC by such pryor or
       any bu*ruptoy tustee or esoat€ therEfbror by any oredibrof suolr payor or estato as n proftirutial
       tronsfer or fraudulenl.convoyanoo by such payor undcrlhc Fcderal Bankruptoy Codo or any simihr
       spplioablsstatc law

              2.       TerminatioD. On llre Release Datc, this Agreernent urill be decmcd to he
       utrconditionally urd iucvoc,sbly lerminated, and shall thercafter bo void and of no f,rrtrcr effect
       '*ittout any ft dhor ecliou by eithpr Farly.
              3,      EntigAercernont. Together widr the Tolling Agrcernent, a$ amended, and the
       Senlcrnont Agxe€ment (irrcluding all a*ribits), tlris Agrecment oonstitutes the critire and finsl
       ssxcement betwcon tbo Partidt wlth rssDcc't to he mattcrs provlded for hotein and therein and no
       oiher agrcenrent or uhderstanding existi bohveen the Pertiris wlth respect to such mdtcrs.

              4.    Amendmqts This Agreemcnt mey not be sllemd omcnded, rnodi.fied, or
       othqwise ohanged in any rospoot exoept by an inshurnent itr writing exeouted by the Psfiy to bc
       chulBd thorcby.

              5.     Exesutigl: Delivcrv. Tlris Agreement nray be exeouted in one or more counterpatt$
      and by difrcrcnt Partios on separaic cotrnterparts, each ofwhich rvill be decmed an original, but all
      ofwbieh toc,et$er will constltirts ong snd thd sanrs inslrurncnl Dolivcry of an exeouhd-oountcrDart
      byemeiled?DF filcto theParties pur$rant to Seccion 8 wlll be equafy ns effective us delivuy of
      a[ ofiglnal gxEauled counlerpsrt'




              ?.     Coristrustion. The languagc used in thie ABreernont wilt bs deemed to bc the
      laneuaes choscn bv the Paniesto express iheir mutual intenl and no rule of striotconnruction wlll
                                        'will any rulc of consudction that favors q non-draffsmal bc
      bo ippited aeainsfany Par8. Nor
      appli6d. A leferencd to any staHte will be deemed also to refer to all rules and rcgulations
      n'rimulgated undcrthestatut4 unlEss thecontcfimquires otherwisa Unlessspecificallyolherwisc
                                                                                          (he plural the
      irrovide? or the context otlrerwiso requires, tlto singular includes the plural snd
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 13 of 17




        singulac              "ortr is desmed to                       the words
        "lnCIudC'                 to b€ foilowsd
        dse                    t6 any
       rcctlons or


               L                    AII norices,   domands,               and olhsr comorunicatloor
                                                                          nust bo'iu        will bc
                            must

                            Section,         mrst be            Partlcs{s

           In the   oseof   Eber, to:

               Lestcr Eber
               Eber-Gonnecticut, LLC
               (d/ffa Slocum & $ors)
               30 Corporate Drive
               Norlh HavenrCT064?3
               lcba@slocumatdsonercon

           ln the case ofPBGC to:

               I&n$on Benofit Guaranty      Coryontion             I

              Qffrse of the Chief Coun6el
              .&ttn: DeslrCo M" .dmador
               1200 K gbeet N$1, Suite 340
              Wnshington, D.C. ?00034026
              amsdor',deeirce@pbgc'gov

              9.      ,*.uthorlzation, Eaoh Farty represents aud wsrrsnt$ liat lt is authorized to enter into
       thisngreemenflE'-Ch-6j:firilory rcprcscn'tgaiiO wmranGrlarhcor shc is authoiizcd io cxccuti ttrii
       Agrrccrnant on beh|lf 0f the Pafty for urhom he or sln has signed.

               10,   AdviF of QgUqsel. Each Party rclrrescnts and warrants lo the othar Psrty that it
       has been rcprescntcd-and advlscd b-y cousel or has-had full opportunity-to be r,eproscnted and
       advised by counsel witl respect to thls Agreement and all mataie covered by it"

               Il.    No Thir&&nrlBsefblaries. Thls A*remaat ls intended to be and is forthecole
       and e.,Glusive   bmrarpectivi                           succNsors and ossigns. Nothing cxprossed
       or mentioned in or to be implicd from this Agrgernent givcs any othor persgn or entity ariy lepl
       or quitable right, remsdy, or claim agginst th€ Parties under or in respe-ot oftNs Agrcirrnorit
                                                                                                       -
              12,    Gglh. Each Paty shall bear ib own cosls and Ex.pon$cs, including attorneys' fccs,
       in connedion with the preparation, ef,ccudon, aod dclivuy of this Agrccment nnd in connection
       with the connrmmation of the transacdons corternplaled hcnby.

                   IN WITNESS WI{EREOF, PBGC bss eausrd this Agreemenr to be executed, und
       Eberhas execuM this Agneement as ofthe date ebow wriften.


                                                          ,)




                                                                                            E8-0001 7682
       Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 14 of 17



                                                                            .l




:lie




              ;.
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 15 of 17




         VIABMATL

         Cllhla* Esnf r Ndlontl Asochdon
         ftrpontcEnnllwPlvldon                                                        FEB       2 rl t0l7
         209ChurhStruot
         NawtlaveprtT 06510
         Attn! Aillhoro, C.slelton, Scrtlorvico Prcqidcnt
         lnlhony,ost0l l0r@sltiepnsbar*,com

                                            Rc!   Llcn $ubordinntlox   rtgrec$ent            '

         Dtm Mr, Cadolton:
                                                                                                                ::
                                                                                      Frrslon                 u".

                                                                                                              ,l*


         Comqdlcui,
                                                                                                              :c
         Bonswor obulnEd(l) atorrn                                 9moufi                                      xI{
                                                                                                              n
                                                                                                              $,


                                                                            of A$ltnor(rhE
        nnd,   gollccllvuly, wlth lhc




                                axpgrls?l                                                         Ageemcol.

        OnAugrut2,                                                 2t U.$,G,t 1368 rsplml dl of ftE

        rln6tyffi6d   a

                                                                              us.c.
                                                  PBGCand Bonowor hsvc
                                                                           to rbsolYe Bonowgtrs Tltlo lV
                                                                                       of lhcFBOC LIcd
                                                                                     lltlc IVLlnbilitlw by
                                                                        lhs mrksr olcush pElmont dudng
        suflnirolY-one
Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 16 of 17




      For vdid conslderatlon, snd in consideration ofthe mutusl covenants conlalned hercin, and intertding
      to be lcgally bound, the Partics agree as followsl

          (l)   Notwithstanding any provisions of federal or statp taw !o thccoiltnry, or thetime ordate
                of any loans oradvatces made by tha Lender,lhe FBGC Lien shall be, in al[ resprcts,
                subordinatc andjunior in priority to any and all lisne and seourity interssts ofthe Lender
                in or on all ofthe Bonorver's as5ets under Loan Purchase Agreement, the Restated Credit
                Agrecrncnt and thc $ccurlty Dccumonts (as such term is dcfined in thc Restated Crcdit
                Agreement) to lhg cxtent of $4,500,000 ofprincipal {plus unpaid intcrtest, charges, costs and
                sxpenscs, in each case accruing in rcspcct ofor rtributable io such principal) (fhe
                "Sgbgd!!4!sd-Qgp'1, Iftis Agreement is intended to oftcta lien subordination only and
                is not lntended in any way to ,subordlnate in right ofpaymenl Borrower's payment
                obligations to PBGC undcr thc Settlemcnt Agrcemenno any pryment obligations of
                Bonower to Lende6 *hother undcr the ErtistingNotes, the R€statcd Credit Agreement or
                otherwise.

          (?) Eaph Party mpresents and {anrnls that (a).Its cx€cution, dolivery, and porformance of its
                obllgations under this Agreement have becn duly author{zed by all necessary oorporate
                action, (b) this Agreement has been duly executed by its authorized officer or other
                authorized representative, and (c) this Ageerne*, once fullycxecuted by both Parties, will
                comtihrtc a lcgal, valid, and birding conbact and agrecment,of it cnforscablc by thc o&ar
                Party, and only by such other P8fty, against it in accordance with its terns, Eaeh penon
                signing this Agreernent on behalfof a Party reprcsents and vanants that he or she ib
                authorlzed to do so and to bind such Party hereunder,

     Plcase ackrowledgo your acoeptanee of and ngrftment $ith the foregoing by rigning in the rpace
     indicated below. This letter may te exeruted in one or more couhteryarts, each of which shgll be
     deemed to be an original and all ofwhich, when taken togelher, shall be doemed to be sne and ths
     sameagr€ementor doclarent. A sigrred copy oft}is lrttertransmined by facsimile, erfnil orotlrer
     means ofelestronic transmission shall also be dsemcd,to ftave the sane legal offeot as detivery of an
      orieinally execuled copy ofthis letter for all pur1o$e3.




                               [remainder of pags   let   blank; signature pagefollows]




                                                            2




                                                                                          EB-00017685
       Case 1:16-cv-09517-LAK-KHP Document 262-19 Filed 11/08/19 Page 17 of 17
                 989L




                                           E




                                                                                         it




                                                                                                 .:.i-.




{,1,

                                                                                         ';,L,




                                          ' ,t'ld$li{.l00$lV lVNilLVN'XllV_t$'tgZli,XC



                                                                                   ,W,

                                         l{ot&y{oduoo xrNrNvno'Jrdg[_Es Nols]rud
                                  t,




                        i-
